Citation Nr: 0008718	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1st to 
October 18th, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in May 1997 by the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The service medical records reflect that during routine 
screening the appellant reported a history of a heart 
murmur.  He was referred to the Cardiology Clinic and on 
September 8th, 1972, a diagnostic impression of 
hypertension was noted.

2. The appellant was referred for Medical Board evaluation 
during which he reported that he was examined several 
years prior to service entry and was told that his blood 
pressure was elevated.  The Medical Board diagnosed 
hypertension and concluded that it existed prior to 
service entry and was not shown to have been aggravated by 
the appellant's short tenure in the service.

3. A private physician indicated in a June 1997 statement 
that it is impossible to state in clear and unmistakable 
terms that the appellant's hypertension pre-existed 
service based upon the information available to him.

4. In a May 1998 statement, a VA cardiologist indicated after 
careful review of the appellant's medical records, that 
the appellant had evidence of hypertension prior to 
service entry and that there was no increase in pathology 
during service.

5. A statement from a private physician dated in June 1998 
noted that after review of records supplied by the 
appellant, there was no evidence of hypertension at the 
time of service entry and there is ample evidence he 
developed hypertension shortly after beginning boot camp.  
He further concluded that the appellant's hypertension 
developed while he was on active duty.

6. The appellant's hypertension, first diagnosed 7 days after 
service entry was found to exist prior to service and did 
not increase in severity due to his short tenure on active 
duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R.§§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for hypertension is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
assertions regarding the diagnosis of this disorder during 
service coupled with the statements from private physicians 
which conclude that the current disability had its onset 
during service are deemed sufficient to render the claim 
plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 3.304(b), veterans will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

Factual Background

The service medical records reflect that on service entrance 
examination dated September 1st, 1972, no cardiovascular 
system abnormalities were noted and the appellant's blood 
pressure was recorded as 138/68.  However, on September 6th, 
1972, during the initial screening physical examination, the 
appellant reported a history of a heart murmur.  A diagnostic 
impression to rule out organic heart disease was noted and 
the appellant was scheduled for a cardiology consultation.  
On September 8th, 1972, the appellant underwent evaluation 
for the reported heart murmur.  During the examination, the 
appellant's blood pressure was reported as 160/90 and 170/95.  
The diagnosis was hypertension and the appellant was referred 
to a Medical Board for evaluation.

In October 1972, the Medical Board examination was conducted.  
The appellant reported that approximately two to three years 
prior to service entry he had a routine examination and was 
told that his blood pressure was elevated.  He indicated that 
he had undergone several examinations since that time and was 
not told he had high blood pressure.  It was further noted 
that the appellant made no mention of hypertension on service 
entrance examination.  On physical examination the 
appellant's fundi revealed arteriolar tortuosity.  A Grade 
II/VI systolic murmur was heard along the left sternal 
border.  Blood pressure readings were 160/90 supine, 
bilaterally and 170/95 standing in the left arm and readings 
taken at Parris Island, South Carolina were noted to be 
156/100, 150/70, 142/80, 138/88, 144/92 and 132/84.  The 
diagnosis was hypertension which existed prior to service.  
It was further noted that the recommended disposition was 
that the appellant be discharged as "enlisted in error."

In a statement dated in June 1997, a private physician noted 
to be a family practitioner, indicated that it is impossible 
to state in clear and unmistakable terms that the appellant's 
hypertension was pre-existing prior to September 1st, 1972, 
based upon the information he had available.  It was further 
noted that it is plausible that the hypertension noted in mid 
to late September 1972 actually developed after September 
1st, 1972.
In May 1998, an expert opinion was obtained from a VA 
cardiologist.  It was noted after review of the appellant's 
medical records including his service medical records, that 
the appellant had hypertension during and prior to enlisting 
in the service in September 1972.  It was further noted that 
the clinical records do not provide evidence of an increase 
in pathology of pre-existing hypertension during active duty.

In June 1998, a private physician noted that based upon 
review of medical records supplied by the appellant there was 
no evidence of hypertension at time of service entry and that 
there is ample evidence that he developed hypertension 
shortly after beginning boot camp.  However, it was further 
noted that there is no way of really knowing for sure.  The 
physician concluded that based upon the above, the appellant 
developed hypertension while on active duty.

Analysis

After review of the above evidence of record, the Board 
concludes that the weight of the evidence is against the 
appellant's claims that he developed hypertension during his 
short tenure on active duty.  In reaching this conclusion, 
the Board finds the documented reports during service coupled 
with the opinion from the VA cardiologist to be of greater 
probative value than the opinions from the private physicians 
dated in 1997 and 1998.  

The diagnosis of hypertension 7 days after service entry 
viewed in light of the service department's finding that the 
disorder existed prior to service entry weighs against the 
private physician's conclusion that hypertension developed 
during the appellant's period of active duty.  In addition, 
the appellant's short tenure on active duty coupled with the 
lack of pertinent findings of aggravation as well as the VA 
cardiologist's May 1998 opinion to that effect, weighs 
against the conclusion that the preexisting disorder 
increased in severity during that time period.

Initially, the Board notes that the information reported by 
the appellant during service to the effect that he had a 
heart murmur and that he was told he had elevated blood 
pressure readings prior to service entry are deemed to be of 
greater probative value than his statements to the contrary 
which were provided within the context of this claim for 
compensation benefits.  Furthermore, the findings reported 
during service and the May 1998 opinion from the VA 
cardiologist are deemed to be clear and convincing in nature 
and as such, rebut any presumption of soundness provided by 
38 C.F.R. § 3.304(b) based upon the lack of any abnormalities 
identified on service entrance examination.  

With respect to the opinions offered by the private 
physicians, while both physicians indicated that they 
reviewed records supplied by the appellant, it is unclear 
which records were actually provided for review.  In this 
regard, neither physician provided any comment regarding the 
appellant's reported history of elevated blood pressure prior 
to service entry during the Medical Board examination nor was 
there any comment on the fact that he was diagnosed with 
hypertension 7 days after service entry.  Given the lack of 
acknowledgment of these significant facts, the Board 
concludes that these physician's were not provided with the 
appellant's complete records as found within the claims 
folder.  As such, the probative value of these opinions is 
deemed to be diminished in the absence of any indication to 
the contrary.  

Furthermore, the first opinion dated in June 1997 was offered 
by a family practitioner and his opinion to the effect that 
it is impossible to state in clear and unmistakable terms 
that the hypertension was preexisting prior to September 1st, 
1972 and that it is plausible that the hypertension actually 
developed after September 1st, 1972, is somewhat inconclusive 
in nature and is rebutted by the VA cardiologist in his May 
1998 opinion.  With respect to the second opinion, there is 
no indication within the record as to this physician's area 
of practice.  Moreover, this opinion, as noted above, is also 
based upon records supplied by the appellant and the 
conclusion that the appellant developed hypertension during 
service is based upon those records.  The lack of any comment 
regarding the reported history of elevated blood pressure 
readings, the fact that the appellant's fundi were found to 
reveal arteriolar tortuosity on examination during service 
and the fact that hypertension was diagnosed 7 days after 
service entry leads to the conclusion that the private 
physician based his opinion on incomplete records.  

In contrast to the above, the opinion provided by the VA 
cardiologist in May 1998 specifically indicated that the 
appellant's medical records as found within the claims folder 
were reviewed.  After review of these records, the 
cardiologist indicated that the appellant had evidence of 
hypertension prior to his entry into service and that there 
was no increase in pathology during active service.  Taken 
together, the evidence documented during service and the 
opinion offered by the VA expert is found to outweigh those 
opinions provided by the private physicians.

Although the appellant has submitted statements from his 
parents to effect that they were unaware of hypertension 
prior to his period of active duty, it is his reports during 
service of being told by a physician he had elevated blood 
pressure readings prior to service entry as well as the 
findings noted only several days after entry onto active duty 
which serves as the basis for the conclusion that this 
disability existed prior to service.  

In view of the above and the lack of any additional evidence 
to confirm that hypertension did not exist prior to service 
and in fact, had its onset within 7 days of service entry, 
entitlement to service connection for hypertension is not 
warranted.


ORDER

Service connection for hypertension is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


